Citation Nr: 1324786	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  11-09 624	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral upper extremity radiculopathy.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Pittsburgh, Pennsylvania RO in July 2009 (which in pertinent part granted service connection for PTSD rated 30 percent), January 2010 (which in pertinent part denied service connection for peripheral neuropathy of the bilateral upper extremities), and February 2010 (which granted service connection for degenerative disc disease, L3-L4, and facet degenerative changes at L5-S1, rated 10 percent).  

The Board observes that withdrawal of one theory of entitlement to service connection (or request for recharacterization of the disability), as here with the amended argument that the Veteran was withdrawing the theory of entitlement that his upper extremity neurological disability is Agent Orange related, but instead is a radiculopathy secondary to a cervical  disability does not constitute a withdrawal of the entire claim of service connection (as in a claim of service connection VA is required to consider all potential theories of entitlement, to include secondary service connection).  The disability is recharacterized in accordance with the amended argument.  Furthermore, it is not clear that the Veteran has raised a claim of service connection for bilateral carpal tunnel as one separate from that of service connection for upper extremity radiculopathy [If that were the case, questions regarding the Board's jurisdiction would be raised, as the record does not reflect both a separate notice of disagreement and a substantive appeal after the denial decision.]  Nonetheless, given the specificity of that diagnosis, the Board finds that separate handling is not inappropriate.].  To afford the Veteran the liberal interpretation of his claim(s) to which he is entitled, the Board finds it has jurisdiction over the service for carpal tunnel claim on the basis that the Veteran raises it as part of his bilateral upper extremity radiculopathy claim.   .  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

On an April 2013 Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  He has not at any time withdrawn this hearing request, he remains entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board.  This matter should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

